Citation Nr: 0005651	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to a rating for left wrist disability in 
excess of 10 percent, prior to March 1, 1996.

2.  Entitlement to an increased rating for left wrist 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from August 1959 to 
September 1965.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1993, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  A 
hearing was held before a hearing officer at the RO in 
February 1994, and the hearing officer's decision was entered 
in February 1995.  Another hearing was held at the RO in 
October 1995.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
left wrist disability, prior to March 1, 1996, included an 
ability to dorsiflex the wrist to less than 15 degrees, with 
palmar flexion limited to being in line with the forearm or 
greater; ankylosis involving the left wrist was not shown.

2.  Current manifestations of the veteran's service-connected 
left wrist disability include a normal median nerve and only 
a mildly prolonged latency on pertinent electrodiagnostic 
study, productive, collectively, of not more than mild 
related incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating for left wrist disability in 
excess of 10 percent, prior to March 1, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5215 (1996).  

2.  The criteria for a rating in excess of 20 percent for 
left wrist disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 8514 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim, as stated in the 
two issues listed on the title page, is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for residuals of fractured 
left wrist, for which the RO has assigned a 20 percent rating 
(with a 10 percent rating, under Diagnostic Code 5215, having 
been in effect until March 1, 1996) under the provisions of 
Diagnostic Code 8514 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's left wrist disability.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.

I.  Rating for Left Wrist Disability in Excess of 10 Percent, 
Prior to March 1, 1996

Pursuant to Diagnostic Code 5215, prior to March 1, 1996, if 
the ability to dorsiflex the wrist was limited to less than 
15 degrees, or if palmar flexion was limited to being in line 
with the forearm, a 10 percent rating was warranted.

The veteran, who is right-handed, indicates that he is unable 
to make a fist with his left hand and that, upon use-related 
motion involving his left wrist, he experiences severe pain 
which radiates up his left upper extremity.  In this regard, 
when the veteran was seen for VA outpatient treatment in 
January 1993, left wrist flexion in the palmar and dorsal 
excursion was exhibited to, in each instance, 15 degrees.  
When he was examined by VA in June 1994, motion in his left 
wrist was deemed to be "[l]imit[ed]" in palmar and dorsal 
flexion.  Thereafter, in November 1995, apparently in 
response to a torn ligament, the veteran underwent, under 
non-VA auspices, a triscaphoid fusion involving his left 
wrist.

In considering the matter of entitlement to a rating for left 
wrist disability in excess of 10 percent, prior to March 1, 
1996, the Board would emphasize that the above-addressed 
evidence documents that the veteran's ability to flex his 
left wrist in the dorsal excursion was, on the occasion of 
his presentation for VA outpatient treatment in January 1993, 
demonstrated to precisely 15 degrees.  In addition, palmar 
flexion of the left wrist is temporally shown to have been 
limited to being in line with the forearm or better (when the 
veteran was seen in January 1993).  Given the foregoing, 
then, a 10 percent rating (the maximum evaluation allowable 
under such Code) under Diagnostic Code 5215, relative to the 
duration implicated in this aspect of the appeal, is found to 
have been wholly appropriate.  Finally, while a 20 percent 
rating is pertinently (the veteran being right-handed) 
allowable under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5214 (1996) in the event the veteran's wrist 
is shown to have been fixed in ankylosis, the latter, based 
on the evidence addressed in the preceding paragraph, is not 
temporally evident.  In view of the foregoing observations, 
then, the Board is persuaded that a rating for left wrist 
disability in excess of the 10 percent evaluation that was in 
effect through the end of February 1996 was not in order.  


II.  Increased Rating, Left Wrist Disability, Currently Rated 
as 20 Percent Disabling

In accordance with the provisions of Diagnostic Code 8514, 
mild incomplete paralysis of the musculospiral nerve (radial 
nerve) involving the non-dominant upper extremity warrants a 
20 percent rating; if severe incomplete paralysis involving 
such (i.e., the minor) upper extremity is shown, a 40 percent 
rating is warranted.  

When the veteran was examined by VA in June 1996, he 
exhibited an ability to "active[ly]" flex his left wrist in 
either the palmar or dorsal excursion, though "passive" 
motion to 40 degrees in each such excursion existed.  When he 
was neurologically examined by VA the same month, sensory 
examination revealed decreased pin prick and light touch over 
the C6-8 dermatomal distributions of the left upper 
extremity.  Owing to such finding, the VA examiner 
recommended that pertinent electrodiagnostic study be 
accomplished.  Two months later, in August 1996, an 
electrodiagnostic study administered the veteran by VA, 
relative to his left upper extremity, was interpreted to 
reveal abnormal findings.  When he was examined by VA in 
December 1997, motion in the veteran's left wrist was noted 
to be "severe[ly]" limited, with apparently no active motion.  
The veteran also had pain in the wrist at night as well as 
numbness involving the left thumb and index finger.  

In April 1998, the veteran underwent procedures under VA 
auspices including a radial styloidectomy, the latter having 
been accomplished apparently in response to localized 
degenerative changes.  Thereafter, when he was examined by VA 
in July 1999, the veteran complained of experiencing (as 
recorded by the examiner) both "numbness and tingling over 
his [left] dorsal thumb".  Findings on physical examination 
included, relative to the left wrist, an ability to dorsiflex 
to 60 degrees, with palmar flexion being exhibited to 70 
degrees.  The pertinent examination assessment implicated, 
relative to the left wrist, "a neuroma of [the] sensory 
branch of the radial nerve".  

In considering the veteran's claim for an increased rating 
for his left wrist disability, presently rated as 20 percent 
disabling, the Board is of the opinion, owing to the 
reasoning advanced hereinbelow, that such evaluation is fully 
appropriate.  In reaching such conclusion, the Board is 
constrained to point out that the report pertaining to the 
August 1996 VA electrodiagnostic study reflects that the left 
median nerve was normal and the apparently lone abnormal 
aspect of such study was "prolonged latency" relative to 
antidromic sensory potential, and that being only "mildly" 
so.  Further, when he was examined by VA in December 1997, 
Tinel's sign relative to the superficial radial nerve was 
"negative".  The foregoing, in the Board's view, are 
productive of incomplete paralysis within the distribution of 
the radial nerve on the left which is, at most, not more than 
mild, a degree of sensory deficit representative of his 
presently assigned 20 percent rating under the provisions of 
Diagnostic Code 8514.  Therefore, the Board concludes that 
the preponderance of the evidence is against an increased 
rating for the veteran's left wrist disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the left wrist, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his June 1996 VA 
orthopedic examination, the veteran's left wrist joint was 
specifically found to be free of synovitis.  Further, the 
report of the June 1996 VA neurological examination reflects 
that grip strength on the left, though diminished, was still 
"3-4/5".  The foregoing considerations, in the Board's view, 
militate persuasively against the existence of sufficient 
disablement, relative to the left wrist, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the left wrist, more 
closely approximate those required for a 40 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45 and Part 4, Diagnostic Code 8514.


ORDER

A rating for left wrist disability in excess of 10 percent, 
prior to March 1, 1996, is denied.

An increased rating for left wrist disability, rated as 20 
percent disabling since March 1, 1996, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

